Citation Nr: 1708605	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to March 7, 2011, and in excess of 40 percent from March 7, 2011 forward for service-connected lumbosacral strain. 

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability, to include traumatic arthritis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1984 to June 1988.  

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied the Veteran's claims for increased ratings and denied reopening of six service connection claims. 

In May 2011, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 40 percent for service-connected lumbosacral strain.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v Brown 6 Vet App 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the issue of an increased rating for lumbosacral strain is still in controversy and on appeal.  Id. 

In December 2013, the Veteran appeared at a travel Board hearing at the RO in before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

In April 2015, the Board denied reopening the Veteran's claims for service connection, and remanded the increased ratings issues for further development.  The claim has now returned to the Board. 

With regard to the issue of entitlement to a TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The Board notes that the Veteran has submitted multiple VA Form 21-22 designating representatives from different service organizations.  In December 2016, VA sent the Veteran a letter requesting he specify which service organization he wished to represent him.  That letter noted that if he did not respond, he would continue to be represented by The American Legion, the most recently designated service organization.  No response was received in 30 days.  Therefore, the Board recognizes The American Legion as the Veteran's representative. 

The issues of entitlement to a rating in excess of 10 percent for service-connected left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected lumbosacral strain is shown to have been manifested by limited forward flexion of the thoracolumbar spin of 30 degrees or less.  Ankylosis and incapacitating episodes have not been shown.  

2.  Neurological deficits shown to be manifest by mild incomplete paralysis of the sciatic nerve of each lower extremity are not etiologically related to the Veteran's service-connected lumbosacral strain.  


CONCLUSION OF LAW

1.  For the period before March 7, 2011, the criteria for a rating of 40 percent, but no greater, for service-connected lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  For the period of March 7, 2011, forward, the criteria for a disability rating in excess of 40 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



Stegall Considerations

In April 2015, the Board remanded the Veteran's claim for further development, instructing the AOJ to obtain a new VA examination to evaluate the neurological and orthopedic manifestations of the Veteran's service-connected lumbosacral strain.  In March 2016, the Veteran was provided a VA examination for his lumbosacral strain that evaluated the orthopedic and neurological manifestations of the Veteran's condition.  The examination report and associated opinion provided the information requested in the Board remand.  As discussed more thoroughly below, the examination was adequate for adjudication purposes.  Therefore, with respect to the issue of an increased rating for service-connected lumbosacral strain, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a)  (West 2014) 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

In this case, the Veteran was provided with a VCAA notification letter in July 2009.  Additionally, the Veteran was provided with rating information specific to his claim in the September 2009 statement of the case (SOC).  The Veteran's claim was subsequently readjudicated most recently in the March 2016 Supplemental Statement of the Case (SSOC).  Therefore, VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other relevant records or evidence that remain outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2015).

Here, the AOJ provided the Veteran VA examinations in September 2009, March 2011, and March 2016.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses cause caused by the Veteran's disability, including functional loss caused by pain.  

The Board notes that during the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  In this case, the three VA examination during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  However, these additional tests are not necessary in this case.  As set forth below, the Veteran's rating is the highest rating that can be given for a spinal disability without a showing of unfavorable ankylosis.  There is no evidence of unfavorable ankylosis of the Veteran's spine in the record.  Further, the tests for range of motion specified in Correia would not show such a symptom.  Therefore, this deficiency is harmless and does not require a remand.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006).  As such, the examinations of record are adequate for the purpose of adjudicating the issue before the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was provided a hearing before a Veteran's Law Judge in December 2013.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the issue on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 (2016) and 38 C.F.R. § 4.45 (2016), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2016).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2016).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2016), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).  As discussed below, the Veteran's neurological abnormalities are not associated with his service-connected lumbosacral strain.

The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran filed his claim in June 2009 stating that his service-connected lumbosacral strain, then rated at 20% had worsened.  The Veteran did not identify any particular symptoms that had worsened.  The Veteran's claim was accepted and he was scheduled for a VA examination in September 2009. 

The September 2009 VA examination noted the Veteran's thoracolumbar range of motion was limited 50 degrees forward flexion.  Upon repetitive motion testing the Veteran's forward flexion was limited to 40 degrees by pain.  The Veteran reported that he experienced flare-ups four times per week that resulted in him being unable to bend at all.  The Veteran's reported bowel urgency was related to the Veteran's IBS, not his service-connected lumbosacral strain.  The Veteran also reported occasional pain that radiated to his lower extremities.  There was no ankylosis.

Upon reexamination in March 2011, the Veteran's thoracolumbar range of motion was limited to 30 degrees forward flexion.  An unspecified additional limitation of motion was noted upon repetitive motion testing due to increased pain.  The Veteran reported flare-ups two times per week that resulted in severe limitation of motion.  He reported that he experienced a throbbing pain at times that shot into his lower extremities.  There was no ankylosis. 

After reporting a worsening of symptoms the Veteran was reexamined again in March 2016.  The Veteran's thoracolumbar range of motion was limited to 60 degrees due to pain.  After repetitive motion testing, the Veteran's forward flexion remained limited to 60 degrees.  The examiner did not note any flare-ups; however, this appears to be a clerical error as the Veteran was subsequently noted as having pain that got worse limiting the Veteran's ability to bend in any direction.  The examiner reported that there were no episodes of incapacitation due to intervertebral disc syndrome that required bed rest prescribed by a physician.  Mild radiculopathy was noted as affecting the sciatic nerve in both lower extremities.  However, the examiner opined that that the radiculopathy was less likely than not related to the Veteran's lumbosacral strain.  There was no ankylosis. 

Medical records indicate the Veteran has received treatment for a low back disability throughout the record, but do not provide evidence of any additional limitations not discussed in the VA examinations. 

Three "buddy-statements" have been submitted that support the Veteran's statements regarding flare-ups and limitations imposed by those flare-ups.  These statements come from the Veteran's spouse and associates, including one former co-worker. 

The Board finds that the evidence demonstrates the Veteran's service-connected lumbar strain has resulted in a limitation of forward flexion. 

The Veteran's forward flexion has been limited to 30 degrees or less throughout the period on appeal.  This was demonstrated in all three VA examinations that noted the Veteran experienced regular flare-ups that severely limited the Veteran's range of motion.  The Veteran was competent to report these limitations as he experienced them first hand.  Further, the Veteran's spouse and associates are competent to provide evidence on the symptoms they observe.  The statements regarding flare-ups have been consistent throughout the record, and are found to be credible.  There is no contradictory evidence regarding the occurrence of flare-ups in the record and the examiners in September 2009 and March 2011 made notes indicating this.  The frequency of these flare-ups as noted by the Veteran and his former co-worker indicate these flare-ups affect the Veteran's functional ability at an occupational level.  Therefore the evidence supports the finding that the Veteran's service-connected lumbosacral strain functionally limits the Veteran to 30 degrees of forward flexion or less.  

The evidence has consistently shown the Veteran does not have ankylosis.  All three VA examinations noted its absence and there are no medical records indicating that it is present.  Therefore the preponderance of the evidence is against finding the Veteran's service-connected lumbosacral strain results in ankylosis.  

Under the ratings criteria at 38 C.F.R. § 4.71a (2016), the Veteran should be rated at 40 percent for the entire period on appeal.  The Veteran's first examination indicated the limitation of motion of 30 degrees forward flexion only three month after the Veteran filed his claim.  There is no evidence to indicate that there was an intervening cause that would have increased his rating between the claim and the examination.  Further, the limitation of motion of 30 degrees or less is consistent with the Veteran's description of his lumbosacral strain throughout the record.  Therefore, the Veteran was entitled to a 40 percent rating prior to March 7, 2011.  

A higher rating would require the Veteran to have unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  As noted above, the evidence of record does not indicate the presence of ankylosis, unfavorable or otherwise.  Therefore a rating in excess of 40 percent is not warranted prior to or after March 7, 2011.  

The Board has considered a rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, there is no evidence that the Veteran has had any incapacitating episodes requiring bed rest as prescribed by a physician.  The Veteran himself reports that a hot bath relieves his symptoms during flare-ups.  Further the VA examiner in March 2016 specifically noted the absence of such episodes.  Therefore a preponderance of the evidence is against finding the Veteran's lumbosacral strain has resulted in incapacitating episodes, and a rating under the Formula for IVDS would be inappropriate as there have been no such episodes. 

The Board has also considered whether the Veteran is entitled to a separate rating for associated objective neurological abnormalities.  Although the Veteran has reported some bowel problems they were attributed to IBS, and thus do not warrant a rating in association with the Veteran's lumbosacral strain. 

The Veteran has also reported he experiences pain that shoots or radiates into his lower extremities related to his lumbosacral strain.  The Veteran is competent to report his symptoms of pain, as he experiences them first hand.  These reports have been consistent in the VA examination reports.  The March 2016 examination report diagnosed it as radiculopathy.  Therefore, the Board finds the Veteran's testimony regarding these symptoms credible.  

However, the Veteran is not competent to opine the medical cause of the radiculopathy.  The record does not indicate the Veteran has any specialized training or knowledge to diagnose or evaluate the etiology of neurological symptoms.  Further, the Veteran's statements regarding causation were directly contradicted by the March 2016 examiner who stated that the Veteran's radiculopathy was less likely than not related to his service-connected lumbosacral strain.  The examiner is trained in and practices medicine, and is therefore competent to draw such an opinion.  Further, the examiner supported her opinion with medical studies and sound logic, noting that a lumbar strain would not cause radiculopathy.  The radiculopathy was more likely due to aging and post-military employment that caused lumbar facet arthrosis.  The Board affords the opinion significant probative value, noting the accuracy of the opinion as to the Veteran's specific service-connected disability as opposed to other non-service-connected conditions.  Therefore, the Board finds that the Veteran's radiculopathy is not associated with his service-connected lumbosacral strain and does not warrant a separate rating. 


Extra-Schedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2015) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).

The Board notes that the Veteran's lumbosacral strain is manifested by subjective complaints of chronic pain, limited range of motion, flare-ups, weakness and fatigability.  These symptoms and manifestations and the resulting impairment, to include limitation of motion, are contemplated by the rating criteria.  The additional limitations from pain, flare-ups, weakness, and fatigability were considered in rating the Veteran's condition and are contemplated by the rating criteria.  The Veteran has not alleged and the record does not reasonably raise additional limitation caused by the combined effects of the Veteran's service-connected disabilities.  Thus the weight of the evidence does not indicate that the Veteran experienced any symptoms or functional impairment that was not contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating of 40 percent prior to March 7, 2011, for service-connected lumbosacral strain is granted. 

Entitlement to a rating in excess of 40 percent prior to or after March 7, 2011, for service-connected lumbosacral strain is denied. 


REMAND

Increased Rating for Left Knee Disability

There have been three examinations to evaluate the Veteran's left knee disability impairment since the Veteran filed his claim in June 2009.  Those in September 2009, March 2011, and March 2016.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examinations provided are not adequate because they do not provide the necessary information needed to adjudicate the Veteran's claim. 

During the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, the three VA examinations during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  As such, another examination is needed to assess the current severity of the Veteran's residuals of a left knee disability.  

TDIU

When evidence of unemployability is submitted during the course of an appeal for an increased disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has reported the inability to work due to his service-connected disabilities at both his March 2011 VA examination, stating that he was unemployed due to his knee and back pain; and at the March 2016 VA examination, stating that he had not worked in the past two years describing his limitation related to back pain in response to a question about the impact of his symptoms on his ability to work.  These statements indicate the Veteran's service-connected disabilities may prevent him from obtaining or following a substantially gainful occupation; therefore TDIU has been raised and is before the Board.  

The record is insufficient to adjudicate the issue of a TDIU, however.  As opposed to a disability rating based on rating schedule, which is based on the average impairment in earning capacity caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Rice at 452.  In this case, the record does not contain the information necessary to determine if the Veteran's service-connected disabilities render him unemployable because the record does not contain information about the Veteran's employment history and vocational background.  Therefore, the issue of entitlement to a TDIU must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private treatment records and VA records relevant to the Veteran's disabilities.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left knee disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 





Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage employment-related activities.  

The supporting rationale for all opinions expressed must be provided.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

4.  Complete any development necessary to adjudicate the Veteran's claim of TDIU.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


